Exhibit 10.7














SOLARWINDS CORPORATION
2018 EMPLOYEE STOCK PURCHASE PLAN


(As Amended and Restated on February 19, 2019)


    

--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
 
Page
1.
 
Establishment, Purpose and Term of Plan
1
 
1.1
Establishment
1
 
1.2
Purpose
1
 
1.3
Term of Plan
1
2.
 
Definitions and Construction
1
 
2.1
Definitions
1
 
2.2
Construction
6
3.
 
Administration
6
 
3.1
Administration by the Committee
6
 
3.2
Authority of Officers
6
 
3.3
Power to Adopt Sub-Plans
7
 
3.4
Power to Vary Terms with Respect to Non-U.S. Employees
7
 
3.5
Power to Establish Separate Offerings with Varying Terms
7
 
3.6
Policies and Procedures Established by the Company
7
 
3.7
Indemnification
8
4.
 
Shares Subject to Plan
8
 
4.1
Maximum Number of Shares Issuable
8
 
4.2
Annual Increase in Maximum Number of Shares Issuable
8
 
4.3
Adjustments for Changes in Capital Structure
8
5.
 
Eligibility
9
 
5.1
Employees Eligible to Participate
9
 
5.2
Exclusion of Certain Stockholders
10
 
5.3
Determination by Company
10
6.
 
Offerings
10
 
6.1
Offering Periods
10
 
6.2
Non-United States Offerings
11
7.
 
Participation in the Plan
11
 
7.1
Initial Participation
11
 
7.2
Continued Participation
11
8.
 
Right to Purchase Shares
12
 
8.1
Grant of Purchase Right
12
 
8.2
Calendar Year Purchase Limitation
12
9.
 
Purchase Price
12
10.
 
Accumulation of Purchase Price through Payroll Deduction
13
 
10.1
Amount of Payroll Deductions
13
 
10.2
Commencement of Payroll Deductions
13
 
10.3
Election to Decrease or Stop Payroll Deductions
13
 
10.4
Election to Increase Payroll Deductions for Subsequent Offering
13
 
10.5
Administrative Suspension of Payroll Deductions
13
 
10.6
Participant Accounts
14
 
10.7
No Interest Paid
14
 
10.8
Voluntary Withdrawal from Plan Account
14



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
 
Page
11.
 
Purchase of Shares
14
 
11.1
Exercise of Purchase Right
14
 
11.2
Pro Rata Allocation of Shares
15
 
11.3
Delivery of Title to Shares
15
 
11.4
Return of Plan Account Balance
16
 
11.5
Tax Withholding
16
 
11.6
Expiration of Purchase Right
16
 
11.7
Provision of Reports and Stockholder Information to Participants
16
12.
 
Withdrawal from Plan
16
 
12.1
Voluntary Withdrawal from the Plan
16
 
12.2
Return of Plan Account Balance
17
13.
 
Termination of Employment or Eligibility
17
14.
 
Effect of Change in Control on Purchase Rights
17
15.
 
Nontransferability of Purchase Rights
18
16.
 
Compliance with Applicable Law
18
17.
 
Rights as a Stockholder and Employee
18
18.
 
Notification of Disposition of Shares
19
19.
 
Legends
19
20.
 
Designation of Beneficiary
19
 
20.1
Designation Procedure
19
 
20.2
Absence of Beneficiary Designation
20
21.
 
Notices
20
22.
 
Amendment or Termination of the Plan
20
23.
 
No Representations with Respect to Tax Qualification
20
24.
 
Choice of Law
21





ii

--------------------------------------------------------------------------------






SolarWinds Corporation
2018 Employee Stock Purchase Plan
(As Amended and Restated on February 19, 2019)
1.    ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The SolarWinds Corporation 2018 Employee Stock Purchase
Plan is hereby established effective as of the effective date of the initial
registration by the Company of its Stock under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Company and its stockholders by providing an incentive to attract, retain and
reward Eligible Employees of the Participating Company Group and by motivating
such persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Plan is comprised of the Section 423 Plan and the Non-423 Plan. The Company
intends that the Section 423 Plan qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments or replacements of such
section), and the Section 423 Plan shall be so construed. The Non-423 Plan,
which is not intended to qualify as an “employee stock purchase plan” under
Section 423 of the Code, is intended to provide Eligible Employees employed by
Participating Companies outside the United States with an opportunity to
purchase shares of Stock pursuant to the terms and conditions of the Plan but
not necessarily in compliance with the requirements of Section 423 of the Code.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Committee.
2.    DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Change in Control” means the occurrence of any one or a combination of
the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total Fair Market Value or total





--------------------------------------------------------------------------------





combined voting power of the Company’s then-outstanding securities entitled to
vote generally in the election of Directors; provided, however, that a Change in
Control shall not be deemed to have occurred if such degree of beneficial
ownership results from any of the following: (A) an acquisition by any person
who on the Effective Date is the beneficial owner of more than fifty percent
(50%) of such voting power, (B) any acquisition directly from the Company,
including, without limitation, pursuant to or in connection with a public
offering of securities, (C) any acquisition by the Company, (D) any acquisition
by a trustee or other fiduciary under an employee benefit plan of a
Participating Company or (E) any acquisition by an entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the voting securities of the Company; or
(ii)    an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(l)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
(iii)    a date specified by the Committee following approval by the
stockholders of a plan of complete liquidation or dissolution of the Company;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(b) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(b) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(d)    “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.


2

--------------------------------------------------------------------------------





(e)    “Company” means SolarWinds Corporation, a Delaware corporation, or any
successor corporation thereto.
(f)    “Compensation” means, with respect to any Offering Period, regular base
wages or salary, overtime payments, shift premiums and payments for paid time
off, calculated before deduction of (i) any income or employment tax
withholdings or (ii) any amounts deferred pursuant to Section 401(k) or Section
125 of the Code. Compensation shall be limited to such amounts actually payable
in cash or deferred during the Offering Period. Compensation shall not include
(i) sign-on bonuses, annual or other incentive bonuses, commissions,
profit-sharing distributions or other incentive-type payments, (ii) any
contributions made by a Participating Company on the Participant’s behalf to any
employee benefit or welfare plan now or hereafter established (other than
amounts deferred pursuant to Section 401(k) or Section 125 of the Code), (iii)
payments in lieu of notice, payments pursuant to a severance agreement,
termination pay, moving allowances, relocation payments, or (iv) any amounts
directly or indirectly paid pursuant to the Plan or any other stock purchase,
stock option or other stock-based compensation plan, or any other compensation
not expressly included by this Section.
(a)     “Eligible Employee” means an Employee who meets the requirements set
forth in Section 5 for eligibility to participate in the Plan.
(b)    “Employee” means a person treated as an employee of a Participating
Company, and, with respect to the Section 423 Plan, a person who is an employee
for purposes of Section 423 of the Code. A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating Company.
For purposes of the Section 423 Plan, an individual shall not be deemed to have
ceased to be an Employee while on any military leave, sick leave, or other bona
fide leave of absence approved by the Company of ninety (90) days or less. For
purposes of the Section 423 Plan, if an individual’s leave of absence exceeds
ninety (90) days, the individual shall be deemed to have ceased to be an
Employee on the ninety-first (91st) day of such leave unless the individual’s
right to reemployment with the Participating Company Group is guaranteed either
by statute or by contract. The foregoing rules regarding leaves of absence shall
apply equally for purposes of the Non-423 Plan, except as otherwise required by
applicable Local Law.
(c)    “Fair Market Value” means, as of any date:
(i)    If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the closing price of a share of Stock
as quoted on the national or regional securities exchange or quotation system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Stock has traded on such securities exchange
or quotation system, the date on which the Fair Market Value is established
shall be the last day on which the Stock was so traded or quoted prior to the
relevant date, or such other appropriate day as determined by the Committee, in
its discretion.


3

--------------------------------------------------------------------------------





(ii)    If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Committee.
(d)     “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).
(e)    “Local Law” means the applicable laws of the non-United States
jurisdiction governing the participation in the Plan of an Eligible Employee.
(f)    “Non-423 Plan” means that component of the Plan which is not intended to
be an “employee stock purchase plan” under Section 423 of the Code and need not
necessarily comply with the requirements of Section 423 of the Code.
(g)    “Non-United States Offering” means either (i) an Offering under the
Section 423 Plan covering Eligible Employees employed by a Participating Company
outside the United States, provided that the terms of such Offering comply with
the requirements of Section 423 of the Code, including such variations in terms
of Purchase Rights as permitted by Section 3.4; or (ii) an Offering under the
Non-423 Plan covering Eligible Employees of one or more Participating Companies
outside the United States, the terms of which need not comply with the
requirements of Section 423 of the Code.
(h)    “Offering” means an offering of Stock pursuant to the Plan, as provided
in Section 6.
(i)    “Offering Date” means, for any Offering Period, the first day of such
Offering Period.
(j)    “Offering Period” means a period, established by the Committee in
accordance with Section 6.1, during which an Offering is outstanding.
(k)    “Officer” means any person designated by the Board as an officer of the
Company.
(l)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).


4

--------------------------------------------------------------------------------





(m)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(n)    “Participant” means an Eligible Employee who has become a participant in
an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.
(o)    “Participating Company” means the Company and any Parent Corporation or
Subsidiary Corporation designated by the Committee as a corporation the
Employees of which may, if Eligible Employees, participate in the Plan. The
Committee shall have the discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies. The
Committee shall designate from time to time and set forth in Appendix A to this
Plan those Participating Companies whose Eligible Employees may participate in
the Section 423 Plan and those Participating Companies whose Eligible Employees
may participate in the Non-423 Plan.
(p)    “Participating Company Group” means, at any point in time, the Company
and all other corporations collectively which are then Participating Companies.
(q)    “Plan” means this 2018 Employee Stock Purchase Plan of the Company, as
amended from time to time, comprised of the Section 423 Plan and the Non-423
Plan.
(r)     “Purchase Date” means, for any Offering Period, the last day of such
Offering Period, or, if so determined by the Committee, the last day of each
Purchase Period occurring within such Offering Period, on which outstanding
Purchase Rights are exercised.
(s)    “Purchase Period” means a period, established by the Committee in
accordance with Section 6 and included within an Offering Period, the final date
of which is a Purchase Date.
(t)    “Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.
(u)    “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.
(v)    “Registration Date” means the effective date of the registration on Form
S-8 of shares of Stock issuable pursuant to the Plan.


5

--------------------------------------------------------------------------------





(w)    “Section 423 Plan” means that component of the Plan which is intended to
be an “employee stock purchase plan” under Section 423 of the Code.
(x)    “Securities Act” means the Securities Act of 1933, as amended.
(y)    “Stock” means the Common Stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
(z)    “Subscription Agreement” means a written or electronic agreement, in such
form as is specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11.1(a).
(aa)    “Subscription Date” means the last business day prior to the Offering
Date of an Offering Period or such earlier date as the Company shall establish.
(bb)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any form of agreement
or other document employed by the Company in the administration of the Plan, or
of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith. Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering under the
Section 423 Plan shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code, other than for such variations in terms of
Purchase Rights as permitted by Section 3.4. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or any agreement thereunder (other than determining
questions of interpretation pursuant to the second sentence of this Section 3.1)
shall be final, binding and conclusive upon all persons having an interest
therein. All expenses incurred in connection with the administration of the Plan
shall be paid by the Company.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election


6

--------------------------------------------------------------------------------





that is the responsibility of or that is allocated to the Company herein,
provided that the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.
3.3    Power to Adopt Sub-Plans. The Committee shall have the power, in its
discretion, to adopt one or more sub-plans of the Plan as the Committee deems
necessary or desirable to comply with the laws or regulations, tax policy,
accounting principles or custom of foreign jurisdictions applicable to employees
of a subsidiary business entity of the Company, provided that any such sub-plan
shall be within the scope of the Non-423 Plan. Any of the provisions of any such
sub-plan may supersede the provisions of this Plan, other than Section 4. Except
as superseded by the provisions of a sub-plan, the provisions of this Plan shall
govern such sub-plan.
3.4    Power to Vary Terms with Respect to Non-U.S. Employees. In order to
comply with the laws of a foreign jurisdiction, the Committee shall have the
power, in its discretion and as permitted by Section 423 of the Code, to grant
Purchase Rights in an Offering under the Section 423 Plan to citizens or
residents of a non-U.S. jurisdiction (without regard to whether they are also
citizens of the United States or resident aliens) that provide terms which are
less favorable than the terms of Purchase Rights granted under the same Offering
to Employees resident in the United States.
3.5    Power to Establish Separate Offerings with Varying Terms. The Committee
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offerings having different terms and conditions and to designate the
Participating Company or Companies that may participate in a particular
Offering, provided that each Offering under the Section 423 Plan shall
individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all Participants granted Purchase Rights
pursuant to such Offering shall have the same rights and privileges within the
meaning of such section, other than for such variations in terms of Purchase
Rights as permitted by Section 3.4.
3.6    Policies and Procedures Established by the Company. Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code in the case of the Section 423 Plan,
establish, change or terminate such rules, guidelines, policies, procedures,
limitations, or adjustments as deemed advisable by the Company, in its
discretion, for the proper administration of the Plan, including, without
limitation, (a) a minimum payroll deduction amount required for participation in
an Offering, (b) a limitation on the frequency or number of changes permitted in
the rate of payroll deduction during an Offering, (c) an exchange ratio
applicable to amounts withheld or paid in a currency other than United States
dollars, (d) a payroll deduction greater than or less than the amount designated
by a Participant in order to adjust for the Company’s delay or mistake in
processing a Subscription Agreement or in otherwise effecting a Participant’s
election under the Plan or as advisable to comply with the requirements of
Section 423 of the Code, and (e) determination of the date and manner by which
the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan. All such actions by the Company with respect to the
Section 423 Plan shall be taken consistent with the requirements under
Section 423(b)(5) of the Code that all Participants granted


7

--------------------------------------------------------------------------------





Purchase Rights pursuant to an Offering shall have the same rights and
privileges within the meaning of such section, except as otherwise permitted by
Section 3.4 and the regulations under Section 423 of the Code.
3.7    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
4.    SHARES SUBJECT TO PLAN.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section  4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan and the Section 423 Plan shall be 3,750,000, and the maximum
aggregate number of shares of Stock that may be issued under the Non-423 Plan
shall be 3,750,000, less the aggregate number of shares of Stock issued under
the Section 423 Plan. Shares issued under the Plan shall consist of authorized
but unissued or reacquired shares of Stock, or any combination thereof. If an
outstanding Purchase Right for any reason expires or is terminated or canceled,
the shares of Stock allocable to the unexercised portion of that Purchase Right
shall again be available for issuance under the Plan.
4.2    Annual Increase in Maximum Number of Shares Issuable. Subject to
adjustment as provided in Section 4.2, the maximum aggregate number of shares of
Stock that may be issued under the Plan as set forth in Section 4.1 shall be
cumulatively increased automatically on January 1, 2020 and on each subsequent
January 1, through and including January 1, 2028, by a number of shares (the
“Annual Increase”) equal to the smallest of (a) 0.5% percent of the number of
shares of Stock issued and outstanding on the immediately preceding December 31,
(b) 5,000,000 shares, or (c) an amount determined by the Board.
4.3    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company and the requirements of Section 424 of
the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split,


8

--------------------------------------------------------------------------------





split-up, split-off, spin-off, combination of shares, exchange of shares, or
similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting regular, periodic cash dividends) that has a
material effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan, any limit on the number of shares which may be purchased by any
Participant during an Offering Period or Purchase Period (as described in
Sections 8.1 and 8.2), the number of shares subject to each Purchase Right, and
in the Purchase Price in order to prevent dilution or enlargement of
Participants’ rights under the Plan. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
“New Shares”), the Committee may unilaterally amend the outstanding Purchase
Rights to provide that such Purchase Rights are for New Shares. In the event of
any such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Purchase Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Purchase Right. The adjustments determined by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.
5.    ELIGIBILITY.
5.1    Employees Eligible to Participate. Each Employee of a Participating
Company is eligible to participate in the Plan and shall be deemed an Eligible
Employee, except the following:
(a)    Any Employee who is customarily employed by the Participating Company
Group for twenty (20) hours or less per week; or
(b)    Any Employee who is customarily employed by the Participating Company
Group for not more than five (5) months in any calendar year; or
(c)    Any Employee that has not been customarily employed by the Participating
Company Group for at least six months or such other service requirement period
designated by the Committee, in its sole discretion, pursuant to Section
423(b)(4)(A) of the Code (not to exceed two years); or
(d)    Any Employee that is an executive officer of the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.
Further provided that any exclusion in clauses (c) or (d) will be applied in an
identical manner to all Participants of each Offering under the Section 423
Plan, in accordance with U.S. Treasury Regulation Section 1.423-2(e).


9

--------------------------------------------------------------------------------





(e)    An Eligible Employee shall be eligible to participate in the Section 423
Plan or the Non-423 Plan in accordance with the designation in Appendix A of the
Employee’s employer as either a Section 423 Plan Participating Company or a
Non-423 Plan Participating Company. Notwithstanding the foregoing, an Employee
of a Participating Company designated in Appendix A as a Section 423 Plan
Participating Company who is a citizen or resident of a non-United States
jurisdiction (without regard to whether the Employee is also a citizen of the
United States or a resident alien) may be excluded from participation in the
Section 423 Plan or an Offering thereunder if either (i) the grant of a Purchase
Right under the Section 423 Plan or Offering to a citizen or resident of the
foreign jurisdiction is prohibited under the Local Law of such jurisdiction or
(ii) compliance with the Local Law of such jurisdiction would cause the
Section 423 Plan or Offering to violate the requirements of Section 423 of the
Code. For purposes of participation in the Non-423 Plan, Eligible Employees
shall include any other Employees of the applicable Non‑423 Plan Participating
Company to the extent that applicable Local Law requires participation in the
Plan to be extended to such Employees, as determined by the Company.
5.2    Exclusion of Certain Stockholders. Notwithstanding any provision of the
Plan to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Section 423 Plan if, immediately after such
grant, the Employee would own, or hold options to purchase, stock of the Company
or of any Parent Corporation or Subsidiary Corporation possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of such corporation, as determined in accordance with Section 423(b)(3) of the
Code. For purposes of this Section 5.2, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of such Employee.
5.3    Determination by Company. The Company shall determine in good faith and
in the exercise of its discretion whether an individual has become or has ceased
to be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be. For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.
6.    OFFERINGS.
6.1    Offering Periods. The Plan shall be implemented by sequential Offerings
of approximately six (6) months’ duration or such other duration as the
Committee shall determine. Offering Periods shall commence on or about the
sixteenth (16th) days of February and August of each year and end on or about
the fifteenth (15th) days of the next August and February, respectively,
occurring thereafter. Notwithstanding the foregoing, the Committee may establish
additional or alternative concurrent, sequential or overlapping Offering
Periods, a different duration for one or more Offering Periods or different
commencing or ending dates for such Offering Periods; provided, however, that no
Offering Period may have a duration


10

--------------------------------------------------------------------------------





exceeding twenty-seven (27) months. If the Committee shall so determine in its
discretion, each Offering Period may consist of two (2) or more consecutive
Purchase Periods having such duration as the Committee shall specify, and the
last day of each such Purchase Period shall be a Purchase Date. If the first or
last day of an Offering Period or a Purchase Period is not a day on which the
principal stock exchange or quotation system on which the Stock is then listed
is open for trading, the Company shall specify the trading day that will be
deemed the first or last day, as the case may be, of the Offering Period or
Purchase Period.
6.2    Non-United States Offerings. The Committee shall communicate to the
Employees eligible to participate in a Non-United States Offering (whether
pursuant to the Section 423 Plan or the Non-423 Plan) those terms of the
Non-United States Offering that differ from the terms otherwise applicable to
the relevant Offering covering Eligible Employees employed by a Participating
Company within the United States under the Section 423 Plan a reasonable period
of time prior to the Subscription Date for such Non-United States Offering.
7.    PARTICIPATION IN THE PLAN.
7.1    Initial Participation.
(a)    Generally. An Eligible Employee may become a Participant in an Offering
Period by delivering a properly completed written or electronic Subscription
Agreement to the Company office or representative designated by the Company
(including a third-party administrator designated by the Company) not later than
the close of business on the Subscription Date established by the Company for
that Offering Period. An Eligible Employee who does not deliver a properly
completed Subscription Agreement in the manner permitted or required on or
before the Subscription Date for an Offering Period shall not participate in the
Plan for that Offering Period or for any subsequent Offering Period unless the
Eligible Employee subsequently delivers a properly completed Subscription
Agreement to the appropriate Company office or representative on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.
7.2    Continued Participation.
(a)    Generally. A Participant shall automatically participate in the next
Offering Period commencing immediately after the final Purchase Date of each
Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1, or (b) terminated employment or otherwise ceased to be an Eligible
Employee as provided in Section 13. A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan. However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1(a) if the
Participant


11

--------------------------------------------------------------------------------





desires to change any of the elections contained in the Participant’s then
effective Subscription Agreement.
8.    RIGHT TO PURCHASE SHARES.
8.1    Grant of Purchase Right. Except as otherwise provided below, on the
Offering Date of each Offering Period, each Participant in such Offering Period
shall be granted automatically a Purchase Right consisting of an option to
purchase that number of whole shares of Stock determined by dividing the Dollar
Limit (determined as provided below) by the Fair Market Value of a share of
Stock on such Offering Date. The Committee may, in its discretion and prior to
the Offering Date of any Offering Period, (i) change the method of, or any of
the foregoing factors in, determining the number of shares of Stock subject to
Purchase Rights to be granted on such Offering Date, or (ii) specify a maximum
aggregate number of shares that may be purchased by all Participants in an
Offering or on any Purchase Date within an Offering Period. No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee. For the purposes of this Section, the “Dollar Limit”
shall be determined by multiplying $2,083.33 by the number of months (rounded to
the nearest whole month) in the Offering Period and rounding to the nearest
whole dollar.
8.2    Calendar Year Purchase Limitation. Notwithstanding any provision of the
Plan to the contrary, no Participant (whether participating in the Section 423
Plan or the Non-423 Plan) shall be granted a Purchase Right which permits his or
her right to purchase shares of Stock under the Plan to accrue at a rate which,
when aggregated with such Participant’s rights to purchase shares under all
other employee stock purchase plans of a Participating Company intended to meet
the requirements of Section 423 of the Code, exceeds Twenty-Five Thousand
Dollars ($25,000) in Fair Market Value (or such other limit, if any, as may be
imposed by the Code) for each calendar year in which such Purchase Right is
outstanding at any time. For purposes of the preceding sentence, the Fair Market
Value of shares purchased during a given Offering Period shall be determined as
of the Offering Date for such Offering Period. The limitation described in this
Section shall be applied in conformance with Section 423(b)(8) of the Code or
any successor thereto and the regulations thereunder.
9.    PURCHASE PRICE.
Subject to adjustment as provided by the Plan and unless otherwise provided by
the Committee, the Purchase Price for each Offering Period shall be eighty-five
percent (85%) of the lesser of (a) the Fair Market Value of a share of Stock on
the Offering Date of the Offering Period or (b) the Fair Market Value of a share
of Stock on the Purchase Date. The Committee, in its sole discretion, may
determine a different Purchase Price in future Offering Periods provided the
Purchase Price on each Purchase Date shall not be less than eighty‑five percent
(85%) of the lesser of (a) the Fair Market Value of a share of Stock on the
Offering Date of the Offering Period or (b) the Fair Market Value of a share of
Stock on the Purchase Date.


12

--------------------------------------------------------------------------------





10.    ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.
Except as provided in Section 11.1(a) with respect to a Non-United States
Offering or except as otherwise provided by the Committee in connection with an
Offering under the Non-423 Plan, shares of Stock acquired pursuant to the
exercise of all or any portion of a Purchase Right may be paid for only by means
of payroll deductions from the Participant’s Compensation accumulated during the
Offering Period for which such Purchase Right was granted, subject to the
following:
10.1    Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each pay day
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions effective following the first pay day during an Offering) or more
than twenty percent (20%). The Committee may change the foregoing limits on
payroll deductions effective as of any Offering Date.
10.2    Commencement of Payroll Deductions. Payroll deductions shall commence on
the first pay day occurring on or following the Offering Date and shall continue
to the end of the Offering Period unless sooner altered or terminated as
provided herein.
10.3    Election to Decrease or Stop Payroll Deductions. During an Offering
Period, a Participant may elect to decrease the rate of or to stop (but not to
increase) deductions from his or her Compensation by delivering to the Company
office or representative designated by the Company (including a third-party
administrator designated by the Company) an amended Subscription Agreement
authorizing such change on or before the “Change Notice Date.” The “Change
Notice Date” shall be a date prior to the beginning of the first pay period for
which such election is to be effective as established by the Company from time
to time and announced to the Participants. A Participant who elects, effective
following the first pay day of an Offering Period, to decrease the rate of his
or her payroll deductions to zero percent (0%) shall nevertheless remain a
Participant in such Offering Period unless the Participant withdraws from the
Plan as provided in Section 12.1.
10.4    Election to Increase Payroll Deductions for Subsequent Offering. Prior
to the Offering Date of any Offering Period, an Eligible Employee may elect to
increase the rate of deductions from Compensation (not in excess of the limit
set forth in Section 10.1) effective with the next Offering Period by delivering
to the Company office or representative designated by the Company (including a
third-party administrator designated by the Company) an amended Subscription
Agreement authorizing such change on or before the Change Notice Date prior to
the commencement of such new Offering Period.
10.5    Administrative Suspension of Payroll Deductions. The Company may, in its
discretion, suspend a Participant’s payroll deductions under the Plan as the
Company


13

--------------------------------------------------------------------------------





deems advisable to avoid accumulating payroll deductions in excess of the amount
that could reasonably be anticipated to purchase the maximum number of shares of
Stock permitted (a) under the Participant’s Purchase Right, or (b) during a
calendar year under the limit set forth in Section 8.2. Unless the Participant
has either withdrawn from the Plan as provided in Section 12.1 or has ceased to
be an Eligible Employee, suspended payroll deductions shall be resumed at the
rate specified in the Participant’s then effective Subscription Agreement either
(i) at the beginning of the next Offering Period if the reason for suspension
was clause (a) in the preceding sentence, or (ii) at the beginning of the next
Offering Period having a first Purchase Date that falls within the subsequent
calendar year if the reason for suspension was clause (b) in the preceding
sentence.
10.6    Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant’s
Compensation (and other amounts received from a non-United States Participant
pursuant to Section 11.1(b) or pursuant to an Offering under the Non-423 Plan)
shall be credited to such Participant’s Plan account and shall be deposited with
the general funds of the Company (except as otherwise required by Local Law in
connecting with an Offering under the Non-423 Plan). All such amounts received
or held by the Company may be used by the Company for any corporate purpose.
10.7    No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account (except as otherwise required by Local Law in
connection with an Offering under the Non-423 Plan).
10.8    Voluntary Withdrawal from Plan Account. A Participant may withdraw all
or any portion of the payroll deductions credited to his or her Plan account and
not previously applied toward the purchase of Stock by delivering to the Company
a written notice on a form provided by the Company for such purpose. A
Participant who withdraws the entire remaining balance credited to his or her
Plan account shall be deemed to have withdrawn from the Plan in accordance with
Section 12.1. Amounts withdrawn shall be returned to the Participant as soon as
practicable after the withdrawal and may not be applied to the purchase of
shares in any Offering under the Plan. The Company may from time to time
establish or change limitations on the frequency of withdrawals permitted under
this Section, establish a minimum dollar amount that must be retained in the
Participant’s Plan account, or terminate the withdrawal right provided by this
Section.
11.    PURCHASE OF SHARES.
11.1    Exercise of Purchase Right.
(a)    Generally. Except as provided in Section 11.1(a), on each Purchase Date
of an Offering Period, each Participant who has not withdrawn from the Plan and
whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll


14

--------------------------------------------------------------------------------





deductions accumulated in the Participant’s Plan account during the Offering
Period and not previously applied toward the purchase of Stock by (b) the
Purchase Price. However, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right. No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.
(b)    Purchase by Non-United States Participants for Whom Payroll Deductions
Are Prohibited by Applicable Law. Notwithstanding Section 11.1(a), where payroll
deductions on behalf of Participants who are citizens or residents of countries
other than the United States (without regard to whether they are also citizens
of the United States or resident aliens) are prohibited or made impracticable by
applicable Local Law, the Committee may establish a separate Offering (a
“Non-United States Offering”) covering all Eligible Employees of one or more
Participating Companies subject to such prohibition or restrictions on payroll
deductions. The Non-United States Offering shall provide another method for
payment of the Purchase Price with such terms and conditions as shall be
administratively convenient and comply with applicable Local Law. On each
Purchase Date of the Offering Period applicable to a Non-United States Offering,
each Participant who has not withdrawn from the Plan and whose participation in
such Offering Period has not otherwise terminated before such Purchase Date
shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right a number of whole shares of Stock determined in accordance with
Section 11.1(a) to the extent of the total amount of the Participant’s Plan
account balance accumulated during the Offering Period in accordance with the
method established by the Committee and not previously applied toward the
purchase of Stock. However, in no event shall the number of shares purchased by
a Participant during such Offering Period exceed the number of shares subject to
the Participant’s Purchase Right. The Company shall refund to a Participant in a
Non-United States Offering in accordance with Section 11.4 any excess Purchase
Price payment received from such Participant.
11.2    Pro Rata Allocation of Shares. If the number of shares of Stock which
might be purchased by all Participants on a Purchase Date exceeds the number of
shares of Stock remaining available for issuance under the Plan or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8, the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable. Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.
11.3    Delivery of Title to Shares. Subject to any governing rules or
regulations, as soon as practicable after each Purchase Date, the Company shall
issue or cause to be issued to or for the benefit of each Participant the shares
of Stock acquired by the Participant on such Purchase Date by means of one or
more of the following: (a) by delivering to the Participant evidence of book
entry shares of Stock credited to the account of the Participant, (b) by
depositing such shares of Stock for the benefit of the Participant with any
broker with which the Participant has an account relationship, or (c) by
delivering such shares of Stock to the Participant in certificate form.


15

--------------------------------------------------------------------------------





11.4    Return of Plan Account Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.
11.5    Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the federal, state, local and foreign taxes
(including social insurance), if any, required to be withheld by any
Participating Company upon exercise of the Purchase Right or upon such
disposition of shares, respectively. A Participating Company may, but shall not
be obligated to, withhold from the Participant’s compensation the amount
necessary to meet such withholding obligations. The Company or any other
Participating Company shall have the right to take such other action as it
determines to be necessary or advisable to satisfy withholding obligations for
such taxes.
11.6    Expiration of Purchase Right. Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.
11.7    Provision of Reports and Stockholder Information to Participants. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered or made available in such form and by
such means, including by electronic transmission, as the Company may determine.
In addition, each Participant shall be provided information concerning the
Company equivalent to that information provided generally to the Company’s
common stockholders.
12.    WITHDRAWAL FROM PLAN.
12.1    Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) a written or electronic notice of withdrawal on a form provided by
the Company for this purpose. Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, that if a Participant
withdraws from the Plan after a Purchase Date, the withdrawal shall not affect
shares of Stock acquired by the Participant on such Purchase Date. A Participant
who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the same Offering from which he or she withdrew,
but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to


16

--------------------------------------------------------------------------------





time, a requirement that the notice of withdrawal from the Plan be on file with
the Company office or representative designated by the Company for a reasonable
period prior to the effectiveness of the Participant’s withdrawal.
12.2    Return of Plan Account Balance. Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant’s accumulated
Plan account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest (except as otherwise required by
Local Law in connection with an Offering under the Non-423 Plan), and the
Participant’s interest in the Plan and the Offering shall terminate. Such
amounts to be refunded in accordance with this Section may not be applied to any
other Offering under the Plan.
13.    TERMINATION OF EMPLOYMENT OR ELIGIBILITY.
Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13 (except as otherwise required by Local Law in connection with an
Offering under the Non-423 Plan). A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by satisfying
the requirements of Sections 5 and 7.1.
14.    EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS.
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock. If the Acquiring Corporation elects not to assume, continue
or substitute for the outstanding Purchase Rights, the Purchase Date of the then
current Offering Period shall be accelerated to a date before the date of the
Change in Control specified by the Committee, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed or continued by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.


17

--------------------------------------------------------------------------------





15.    NONTRANSFERABILITY OF PURCHASE RIGHTS.
Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this purpose.)
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.
16.    COMPLIANCE WITH APPLICABLE LAW.
The issuance of shares of Stock or other property under the Plan shall be
subject to compliance with all applicable requirements of federal, state and
foreign securities law and other applicable laws, rules and regulations, and
approvals by government agencies as may be required or as the Company deems
necessary or advisable. A Purchase Right may not be exercised if the issuance of
shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right, or (b) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
17.    RIGHTS AS A STOCKHOLDER AND EMPLOYEE.
A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of any
Participating Company to terminate the Participant’s employment at any time.


18

--------------------------------------------------------------------------------





18.    NOTIFICATION OF DISPOSITION OF SHARES.
The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right. The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right. The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.
19.    LEGENDS.
The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”
20.    DESIGNATION OF BENEFICIARY.
20.1    Designation Procedure. Subject to applicable Local Law and procedures, a
Participant may file a written designation of a beneficiary who is to receive
(a) shares and cash, if any, from the Participant’s Plan account if the
Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash, or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right. If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation may be subject to
the consent of the Participant’s spouse. A Participant may change his or her
beneficiary designation at any time by written notice to the Company.


19

--------------------------------------------------------------------------------





20.2    Absence of Beneficiary Designation. If a Participant dies without an
effective designation pursuant to Section 20.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.
21.    NOTICES.
All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
22.    AMENDMENT OR TERMINATION OF THE PLAN.
The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Section 423 Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to comply with any applicable law, regulation or
rule. In addition, an amendment to the Plan must be approved by the stockholders
of the Company within twelve (12) months of the adoption of such amendment if
such amendment would authorize the sale of more shares than are then authorized
for issuance under the Plan or would change the definition of the corporations
that may be designated by the Committee as Participating Companies.
Notwithstanding the foregoing, in the event that the Committee determines that
continuation of the Plan or an Offering would result in unfavorable financial
accounting consequences to the Company, the Committee may, in its discretion and
without the consent of any Participant, including with respect to an Offering
Period then in progress: (i) terminate the Plan or any Offering Period,
(ii) accelerate the Purchase Date of any Offering Period, (iii) reduce the
discount or the method of determining the Purchase Price in any Offering Period
(e.g., by determining the Purchase Price solely on the basis of the Fair Market
Value on the Purchase Date), (iv) reduce the maximum number of shares of Stock
that may be purchased in any Offering Period, or (v) take any combination of the
foregoing actions.
23.    NO REPRESENTATIONS WITH RESPECT TO TAX QUALIFICATION.
Although the Company may endeavor to (a) qualify Purchase Rights for favorable
tax treatment under the laws of the United States or jurisdictions outside of
the United States (e.g., options granted under Section 423 of the Code) or
(b) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment, anything to
the contrary in this Plan. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.


20

--------------------------------------------------------------------------------





24.    CHOICE OF LAW.
Except to the extent governed by applicable federal law, the validity,
interpretation, construction and performance of the Plan and each Subscription
Agreement shall be governed by the laws of the State of Delaware, without regard
to its conflict of law rules.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the SolarWinds Corporation 2018 Employee Stock Purchase
Plan as duly adopted by the Board on October 4, 2018.
 
 
 
 
 
/s/ JASON W. BLISS
 
Jason W. Bliss, Secretary







21

--------------------------------------------------------------------------------






APPENDIX A
Participating Companies in Section 423 Plan
SolarWinds Corporation
SolarWinds Worldwide, LLC
SolarWinds MSP US, Inc.
Librato, Inc.
Ajax Illinois Corp.
Papertrail Inc.
Loggly, Inc.
Trusted Metrics, Inc.
SolarWinds Canada Corporation


Participating Companies in Non-423 Plan
SolarWinds MSP UK Limited
SolarWinds Software Europe Limited
SolarWinds MSP Canada ULC
SolarWinds Software Asia Pte. Ltd.
SolarWinds Software Australia Pty Ltd
SolarWinds Czech s.r.o.
SolarWinds Poland sp.z o.o.
SolarWinds MSP International B.V.
SolarWinds MSP Technology B.V.
SolarWinds Software Portugal, Unipessoal Lda.
SolarWinds Software UK Limited
SpamExperts B.V.
SpamExperts Services Srl
Protected Networks GmbH
Pingdom AB


    

--------------------------------------------------------------------------------






SOLARWINDS CORPORATION


INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
(SUB-PLAN OF THE SOLARWINDS CORPORATION 2018 EMPLOYEE STOCK PURCHASE PLAN)


The following constitutes the provisions of the International Employee Stock
Purchase Plan (herein called the “Sub-Plan”) of the SolarWinds Corporation (the
“Company”), a sub-plan of the SolarWinds Corporation 2018 Employee Stock
Purchase Plan, as amended and restated (the “Plan”).


1.    Purpose. The primary purpose of the Sub-Plan is to provide a method
whereby employees of the Company’s Participating Non-U.S. Companies (as defined
herein), will have an opportunity to acquire a proprietary interest in the
Company through the purchase of shares of Stock. The Plan is also established to
advance the interests of the Company and its stockholders by providing an
incentive to attract, retain and reward such employees and by motivating them to
contribute to the growth and profitability of the Participating Company Group.
The Sub-Plan is implemented in accordance with Section 3.3 of the Plan.
2.    Non-Qualification. The Sub-Plan is not intended to qualify as an employee
stock purchase plan under Section 423(b) of the U.S. Internal Revenue Code of
1986, as amended. Grants of Purchase Rights to acquire Stock under the Sub-Plan
are not intended to be Section 423(b) qualified offerings, as anticipated under
Section 3.4 of the Plan and shall be deemed separate from the grant of Purchase
Rights to acquire Stock under the Plan with respect to equal rights and
privileges for purposes of preserving the Plan’s Section 423 (b) qualification.


3.    Governing Terms. All provisions of this Sub-Plan shall be governed by the
Plan, except as otherwise provided herein.


4.    Effective Date. This Sub-Plan shall be effective from the date of its
adoption by the Board or Committee.


5.    Definitions.    All definitions in the Sub-Plan shall be interpreted in
accordance with the Plan except as otherwise provided herein:


(a)    “Eligible Employee” shall mean any person employed by a Participating
Non-U.S. Company.


(b)    “Participant” means any Eligible Employee who meets the eligibility and
participation requirements set forth in Sections 6 and 7 of this Sub-Plan,
below.


(c)    “Participating Non-U.S. Company” shall mean any Subsidiary Corporation
located outside of the United States that is identified by the Committee as
appropriate for participation in the Sub-Plan.









--------------------------------------------------------------------------------





6.    Eligibility. Each individual who is an Eligible Employee on the applicable
eligibility cutoff date (determined by the Company) prior to the start of the
next Offering Period shall be eligible to participate in the Sub-Plan. For
removal of doubt, the restrictions under Section 5.1 of the Plan shall not apply
to Participants under the Sub-Plan including, without limitation, minimum
employment hours per week or months per calendar year.


7.    Participation. An Eligible Employee may become a Participant in the
Sub-Plan pursuant to the steps and requirements outlined in Section 7 of the
Plan.


8.    Payroll Deductions and Other Approved Contributions.


(a)    Except to the extent otherwise determined by the Committee, payroll
deductions shall be made in accordance with Section 10 of the Plan. The
Committee may, at its discretion, approve other methods for contributions
including, without limitation, check, money wire, cash or standing order of the
Participant’s individual bank account.


(b)     The amounts so collected shall be credited to the Participant’s
individual book account under the Sub-Plan, initially in the currency in which
paid by the Participating Non-U.S. Company until converted into U.S. Dollars.
Accordingly, all purchases of Stock under the Sub-Plan are to be made with the
U.S. Dollars into which the payroll deductions for the Offering or other
approved contributions have been converted. The amounts collected from a
Participant may be commingled with the general assets of the Company or the
Participating Non-U.S. Company and may be used for general corporate purposes,
except as otherwise required by applicable laws.


(c)    For purposes of determining the number of shares of Stock purchasable by
a Participant, the payroll deductions or other approved contributions credited
to each Participant’s book account during each Offering Period shall be
converted into U.S. Dollars on or shortly prior to the end of that Offering
Period on the basis of the exchange rate determined by the Company. The
Committee shall have the absolute discretion to determine the applicable
exchange rate to be in effect for each end of an Offering Period by any
reasonable method.


9.    Exercise of Purchase Right. Exercise of the Purchase Right shall be in
accordance with Section 11.1 of the Plan.


10.    Withdrawal or Termination of Employment.    Withdrawal from the Sub-Plan
or ceasing to be an Eligible Employee or ceasing to be an Employee of the
Participating Company Group shall be in accordance with Sections 12 and 13 of
the Plan, respectively, subject to Section 11 of this Sub-Plan, below.


11.    Transfer of Employment.


(a)    In the event that a Participant who is an Eligible Employee of a
Participating Non-U.S. Company is transferred and becomes an Employee of a
different Participating Non-U.S. Company during an Offering Period, such
individual may, subject to the terms and eligibility of this Sub-Plan, remain a
Participant under this Sub-Plan for the duration of the Offering Period in





--------------------------------------------------------------------------------





effect at that time. Unless otherwise required under Local Law, any payroll
deductions or other approved contributions may continue to be held by the
Participating Non-U.S. Company former employer of the Participant for the
remainder of the Offering Period. At the last day of such Offering Period, all
payroll deductions and other approved contributions made by or to such former
employer Participating Non-U.S. Company and/or the current employer
Participating Non-U.S. Company shall be aggregated for the purchase of shares of
Stock subject to the terms and limitations of the Sub-Plan.


(b)    In the event that an employee of the Company or a Participating Company
in the U.S. who is a Participant in the Plan is transferred and becomes an
employee of a Participating Non-U.S. Company during an Offering Period in effect
under the Plan, such individual may become a Participant under the Sub-Plan for
the duration of the Offering Period in effect at that time. Unless otherwise
required under Local Law, any payroll deductions may continue to be held by the
former employer Company or Participating Company in the U.S. for the remainder
of the Offering Period. At last day of such Offering Period, all payroll
deductions and other approved contributions made by or to the Company or
Participating Company former employer or the employer Participating Non-U.S.
Company may be aggregated for the purchase of shares of Stock subject to the
terms and limitations of the Plan and the Sub-Plan.


12.    Interest. Contributions received or held pursuant to the Sub-Plan shall
accrue interest only to the extend required under Local Law.


13.    Shares Subject to the Sub-Plan.


(a)    The shares of the Stock purchasable by Participants under the Sub-Plan
shall be made available from shares reserved under Section 4 of the Plan and any
shares of Stock issued under the Sub-Plan will reduce, on a share-for-share
basis, the number of shares of Stock available for subsequent issuance under the
Plan.


(b)    The Participant will have no interest or voting right in shares of Stock
covered by his or her rights to purchase shares until such rights have been
exercised and shares have been issued.


14.    Administration. The Sub-Plan shall be administered in accordance with
Section 3 of the Plan. The Committee may adopt rules or procedures relating to
the operation and administration of the Sub-Plan to accommodate the specific
requirements of the law and procedures of applicable jurisdictions. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions or other approved contributions, segregation of funds, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
issuance of shares that vary with local requirements. The Committee may also
adopt rules, procedures or sub-plans applicable to particular Participating
Non-U.S. Companies or jurisdictions. The rules of such sub-plans may take
precedence over other provisions of this Sub-Plan, but unless otherwise
superseded by the terms of such sub-plan, the provisions of this Sub-Plan shall
govern the operation of such sub-plan.







--------------------------------------------------------------------------------





15.    Transferability. Neither payroll deductions nor other funds credited to a
Participant’s account nor any rights with regard to the exercise of an Purchase
Right or to receive shares of Stock under this Sub-Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than through
designation of beneficiary procedures as provided in the Plan) by the
Participant. In order to comply with applicable laws (including, without
limitation, local securities and applicable exchange laws), the Company may
require a Participant to retain the shares of Stock purchased on his or her
behalf in a Company account or an account of a designated broker until the sale
of such shares.


16.    Amendment or Termination. The Committee may at any time terminate or
amend this Sub-Plan. No such termination can affect Purchase Rights previously
granted, nor may an amendment make any change in any Purchase Right theretofore
granted which adversely affects the rights of any Participant. Notwithstanding
any provision of the Plan or this Sub-Plan to the contrary, in order to comply
with the laws in other countries in which the Company and the Participating
Non-U.S. Companies operate or have Participants, the Company, by action of its
duly authorized officers, in their sole discretion, shall have the power and
authority at any time to establish “offering documents” and similar addenda to
this Sub-Plan to modify administrative procedures and other terms and
procedures, to the extent such actions may be necessary or advisable and take
any action that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, no action may be taken hereunder that would violate any
securities law or governing statute or any other applicable laws or cause the
Plan not to comply with Section 423 of the Code.


17.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Sub-Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.


18.    Term of Sub-Plan. The Sub-Plan shall continue in effect until the
expiration or termination of the Plan or the earlier termination of the Sub-Plan
by the Committee.


19.    Additional Restrictions on Transfer of Shares to Comply with applicable
law. In order to comply with Local Law (including, without limitation, local
securities and applicable foreign exchange laws), the Company may require a
Participant to retain the shares of Stock purchased on his or her behalf in a
Company account or an account of a designated broker until the sale of such
shares of Stock.


20.    No Additional Employment Rights. Neither the action of the Company in
establishing the Sub-Plan, nor any action taken under the Sub-Plan by the
Committee nor any provision of the Sub-Plan itself shall be construed so as to
grant any person the right to remain in the employ of the Company or any
Participating Non-U.S. Company for any period of specific duration, and such
person’s employment may be terminated at any time, with or without cause,
subject to applicable laws.







--------------------------------------------------------------------------------





21.    Foreign Exchange Risk. Any changes or fluctuations in the exchange rate
at which the payroll deductions or other approved contributions collected on the
Participant’s behalf are converted into U.S. Dollars in connection with each
purchase of shares shall be borne solely by the Participant. Neither the Company
nor any Participating Non-U.S. Company shall bear any exchange rate or foreign
exchange risk in connection with the Sub-Plan.





--------------------------------------------------------------------------------







SOLARWINDS CORPORATION.

SUB-PLAN TO THE 2018 EMPLOYEE STOCK PURCHASE PLAN
FOR ELIGIBLE EMPLOYEES LOCATED IN THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC
AREA (“EEA”)


1.
PURPOSE OF THE SUB-PLAN.



(a)SolarWinds Corporation (the “Company”) has established the SolarWinds
Corporation 2018 Employee Stock Purchase Plan (the “Plan”) to advance the
interests of the Company and its stockholders by providing an incentive to
attract, retain and reward Eligible Employees of the Participating Company Group
and by motivating such persons to contribute to the growth and profitability of
the Participating Company Group. The Plan provides Eligible Employees with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock. The Plan is comprised of the Section 423 Plan and the Non-423
Plan. Capitalized terms not otherwise defined herein shall have the same
meanings as set forth in the Plan.


(b)Section 3.3 of the Plan authorizes the Committee to adopt one or more
sub-plans as the Committee deems necessary or desirable to comply with the laws
or regulations, tax policy, accounting principles or custom of foreign
jurisdictions applicable to employees of a subsidiary business entity of the
Company, provided that any such sub-plan shall be within the scope of the
Non-423 Plan.


(c)The Committee has determined that it is in the best interests of the Company
to establish a sub-plan to the Plan, with effect for Offering Periods beginning
on or after March 16, 2019, for the purpose of complying with applicable Local
Laws implementing the European Union (“EU”) Prospectus Directive 2003/71/EC, as
amended (the “Directive”), and any successor rules or regulations to the
Directive, including EU Regulation 2017/1129 (the “Regulation”) (together, the
“EU Prospectus Rules”). The terms of the Plan shall, subject to the
modifications in the following rules, constitute the sub-plan to the Plan for
Eligible Employees located in any EU member state or European Economic Area
(“EEA”) treaty adherent state (the “Sub-Plan”).


2.
TERMS OF THE SUB-PLAN.



(a)Notwithstanding any other provision in the Plan, in no event shall the total
contributions authorized by Participants located in EU member states or EEA
treaty adherent states for the purchase of shares of Stock pursuant to an
Offering, when combined with the total consideration of all other offers to the
public by the Company of its securities within any EU member state or EEA treaty
adherent state which may have to be included for purposes of determining the
relevant threshold, as determined by the Committee in its sole discretion,
exceed the amount of EUR 7,999,999, or such other amount as may be required to
rely on the exclusion under Art. 1(2)(h) of the Directive (as implemented into
Local Laws in the relevant EU member state or EEA treaty adherent state and/or
as modified by and applicable under the Regulation) in any 12-month period. In
order not to exceed this limit, the Company reserves the right to limit the
number of shares of





--------------------------------------------------------------------------------





Stock that may be purchased by each Participant to ensure that the total
consideration of all offers of shares of Stock within any EU member state or EEA
treaty adherent state does not exceed EUR 7,999,999, or such other amount as may
be applicable, in any 12-month period. Any such limit imposed under this
Sub-Plan will be applied to all Participants located in any EU member state or
EEA treaty adherent state on similar terms and on a pro-rata basis.


(b)Subject to the terms of the Plan, the Committee reserves the right to amend
or terminate the Sub-Plan at any time. Notwithstanding the foregoing, the
Sub-Plan is automatically terminated without further action by the Committee if
and when the Company can rely on another exemption from the prospectus filing
requirement for the Plan under the EU Prospectus Rules that does not require the
restrictions set forth in this Sub-Plan, as determined by the Committee in its
sole discretion. In this case, Section 2(a) of the Sub-Plan shall no longer
apply to purchases of shares of Stock under the Plan by Participants located in
any EU member states or EEA treaty adherent states.





